Citation Nr: 1026332	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-10 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to an increased rating in excess of 20 percent for 
diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from August 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri, which denied an increased rating in excess of 20 
percent for diabetes mellitus. 

In January 2010 a hearing was held by the undersigned Veterans 
Law Judge.  A written transcript of the proceeding was not able 
to be produced.  The Veteran was allowed the option of another 
hearing before the Board but declined to do so, electing for a 
decision on the evidence of record. 

In a July 2010 facsimile, the Veteran stated that he wished to 
withdraw his appeals with regard to the issues of service 
connection for migraine headaches and increased ratings for 
residuals of fracture of right mallesulus, hypertension and tinea 
versicolor.  There remains no further question or conflict for 
resolution by the Board, and those issues are no longer on 
appeal.  38 C.F.R. § 20.204.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran's service connected diabetes mellitus, type II, is 
manifested by the required use of insulin, a restricted diet and 
regulation of activities. 


CONCLUSION OF LAW

The criteria for an increased evaluation of 40 percent for the 
Veteran's diabetes mellitus type II, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, 
if the Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment and daily life.  As with proper 
notice for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation-
e.g., competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer statements, 
job application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances relating 
to the disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The RO provided the appellant pre-adjudication notice by letters 
dated January and June 2004.  These letters substantially 
complied with the requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate an increased rating claim and the relative duties of 
VA and the claimant to obtain evidence.  
  
The notice provided to the appellant did not specifically comply 
with the holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, subsequent duty-to-assist letters were sent to 
the Veteran after the initial adjudication, in January 2009, that 
provided notice of how disability ratings are assigned and 
included the specific rating criteria pertaining to diabetes 
mellitus.  These letters were followed by an August 2009 
Supplemental Statement of the Case (SSOC).  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the Veteran over the course of the appeal provided 
all information necessary for a reasonable person to understand 
what evidence and/or information was necessary to substantiate 
his claim.  The Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran in 
obtaining evidence, afforded the Veteran physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis 

The RO granted service connection for diabetes mellitus type II 
in July 2002 and assigned a 20 percent evaluation.  In December 
2003 the Veteran filed a claim for an increased rating, stating 
that his diabetes mellitus had worsened.

The Veteran's diabetes mellitus type II is rated under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  A 20 percent evaluation is 
assigned for diabetes mellitus requiring insulin and restricted 
diet, or; oral hypoglycemic agent and restricted diet.  A 40 
percent rating is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

Note (1) of Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation. Noncompensable complications are considered part of 
the diabetic process under Diagnostic Code 7913.

Four VA examinations were conducted; in September 2004, October 
2007, August 2008 and June 2009.  The September 2004 evaluation 
diagnosed diabetes mellitus requiring insulin.  

At the October 2007 VA examination the Veteran denied any 
ketoacidosis or hypoglycemic reactions and any hospitalizations 
for any such reactions.  He was on a diabetic diet but the 
examiner found no evidence of restriction of physical activity on 
account of his diabetes mellitus.  The Veteran reported that he 
visited his diabetic care provider every six months. 

At the August 2008 VA examination the Veteran reported no history 
of diabetic ketoacidosis and no problems with hypoglycemia.  He 
takes insulin.  The examiner diagnosed uncontrolled diabetes 
mellitus based on subjective history and medication. 

At the June 2009 VA examination the Veteran reported being on 
insulin and oral medication and being on a restricted or special 
diet.  The examiner noted the Veteran was not restricted in 
ability to perform strenuous activities.  However the examiner 
found that the Veteran's condition prevented sports and traveling 
with a severe effect on recreation and a mild effect on chores, 
shopping and exercise. 

Private medical reports were also submitted.  In a March 2005 
note Dr. O.B. prescribed a restricted American Dietetic 
Association (ADA) diet.

In an August 2006 note Dr. O.B. noted that the Veteran requires 
daily insulin and blood sugar control.  He found the Veteran to 
be restricted in activities due to his peripheral neuropathy -
which is service connected secondary to his diabetes mellitus- 
and intermittent lower extremity swelling.  Dr. O.B. also noted 
that the Veteran requires a restricted low carbohydrate and low 
fat diet to help maintain his glycemic and cholesterol levels.  

In a December 2009 note, Dr. O.B. reported that the Veteran has 
been treated for diabetes since 2004, that he will be on diabetic 
medication his whole life, and that he is on a restricted diet 
and restricted activities.  

Both treatment records and VA examinations show that the Veteran 
has been on insulin therapy and diet restrictions.  Restriction 
of activities has also been demonstrated.  Dr. O.B. opined that 
the Veteran was restricted in activities due to his diabetes 
related peripheral neuropathy and intermittent lower extremity 
swelling.  While the June 2009 VA examiner responded "no" to 
the question of whether the Veteran was restricted in ability to 
perform strenuous activities, later in the same report the 
examiner found that the Veteran's condition prevented sports and 
traveling and had a severe effect on recreation activities, 
demonstrating that the Veteran did in fact have a restriction on 
his activities due to his diabetes.  Therefore, a 40 percent 
rating is warranted.  

The criteria for a 60 percent rating have not been met.  At the 
VA examinations the Veteran denied having any episodes of 
ketoacidosis or hypoglycemic reactions whatsoever, let alone any 
episodes which would require one or two hospitalizations per year 
or twice a month visits to a diabetic care.    


ORDER

Entitlement to an increased rating of 40 percent for diabetes 
mellitus is granted. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


